DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/565,016 filed on 7 September 2021.
Claims 1-20, 32, and 39-40 have been previously cancelled.
Claims 21, 28, and 35 have been amended.
The rejection of claims 21, 28, and 35 under 35 U.S.C. § 112(b) is withdrawn.
The rejection of claims 21-31, 33-38 and 41-43 under 35 U.S.C. § 101 is withdrawn.
Claims 21-31, 33-38 and 41-43 are currently pending, have been examined and are allowed.

Information Disclosure Statement

The Information Disclosure Statement filed on 7 July 2021, has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

The cited prior arts, taken alone or in combination, fail to teach the claimed invention primarily set forth in the limitations of claim 21. Therefore the combined prior arts of record fail to render the rejected claims obvious. 

Representative claim 21, as amended, recites “receiving an indication of a request to execute a current payment transaction process between a payer and a payee, wherein the indication of the request is received from a payment service application executing on an electronic device associated with the payer” and the additional elements of "in response to receiving the indication of the request, 2) identifying a set of parameters associated with the payee, wherein identifying the set of parameters comprises determining a first payee type of a plurality of payee types for the payee ... 3) deriving, a transaction flow for executing the current payment transaction process based on the determined first payee type, wherein the transaction flow comprises a custom sequence of distinct operations to be performed on a corresponding sequence of user interfaces to complete the execution of the current payment transaction process, and wherein each operation of the custom sequence of distinct operations is selected in accordance with the determined first payee type; and 4) causing the electronic device to display the corresponding sequence of user interfaces to the payer for completion of the execution of the current payment transaction process between the payer and the payee." 

The claim improves payment transaction flow user interfaces by providing dynamically derivable payment transaction flow user interfaces that are determined in real-time or near real-time based on the determined type of the payee. Specifically, the payment service computing platform generates a newly derived transaction flow by combining different sub-flows, or processes, and incorporates operations associated with those sub-flows in the newly derived transaction flow. The newly derived transaction flow is generated for the payee by selecting certain sub-flows stored on the payment service computing platform based on the payee's parameters, in which the stored sub-flows are themselves derived from existing transaction flows. The derived transaction flow affects both the backend processing of the payment service computing platform as well as the user interfaces presented at user electronic devices interacting with the payment service computing platform during the transaction flow. Thus the claim is directed to an improvement in payment transaction flow user interface technology. 

The claim requires that the payment service computing platform first receives an indication of a request to execute a current payment transaction process between a payer and a payee, in which the indication of the request is received from a payment service application executing on an electronic device associated with the payer. In response to receiving the indication of the request, the payment service computing platform then identifies a set of parameters associated with the payee, in which identifying the set of parameters includes determining a first payee type of a plurality of payee types for the payee, including a for-profit entity payee type, a nonprofit entity payee type, a quick service payee type, a professional service payee type, and a personal association payee type. The payment service computing platform then derives a transaction flow for executing the current payment transaction process based on the determined first payee type, wherein the transaction flow comprises a custom sequence of distinct operations to be performed on a corresponding sequence of user interfaces to complete the execution of the current payment transaction process, and wherein each operation of the custom sequence of distinct operations is selected in accordance with the determined first payee type. Lastly, the payment service computing platform causes an electronic device to display the corresponding sequence of user interfaces to the payer for completion of the execution of the current payment transaction process between the payer and the payee. These additional elements add "significantly more" to the asserted abstract concept of merely using rules and/or instructions to facilitate making a payment transaction in a remote manner using a computer-related device in an automated manner.

Specifically, the prior arts alone or when taken in combination, do not disclose the specific limitation(s): “deriving, by the payment service computing platform, a transaction flow for executing the current payment transaction process based on the determined first payee type, wherein the transaction flow comprises a custom sequence of distinct operations to be performed on a corresponding sequence of user interfaces to complete the execution of the current payment transaction process, and wherein each operation of the custom sequence of distinct operations is selected in accordance with the determined first payee type”; and “causing, by the payment service computing platform, the electronic device to display the corresponding sequence of user interfaces  to the payer for completion of the execution of the current payment transaction process between the payer and the payee”.

For these reasons above, claim 21 is deemed to be allowable over the cited prior arts of record. Independent claims 28 and 35 recite similar subject matter as independent claim 21 and are allowable based on the same rationale as above. Claims 22-27, 29-31, 33-34, 36-38 and 41-43 are allowed based on their dependency on the allowed independent claims. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692